Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 21-40 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 21, 22, 23, 24, 28, 29, 32, 33, 34, 35, 38, 39 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nogami et al. (US 2020/0374967).
For claim 21, Nogami teaches: An operation method of a terminal in a communication system (see at least 0045, fig. 1-3, UE and base station may comprise processor/memory), the operation method comprising:
receiving, from a base station, first configuration information of a bandwidth part (see at least 0100, UE may be configured with UL and DL bandwidth parts via higher layer signaling);
receiving, from the base station, second configuration information on physical downlink control channel (PDCCH) monitoring resources for the bandwidth part (see at least 0102-0106, 0142-0147, UE may be configured with control resource set parameters for PDCCH monitoring (0102, control resource set may be on BWP) e.g. 0143, 0131-0132 and fig. 14, PDCCH monitoring symbol pattern in control resource across time/frequency domain); and
performing a PDCCH monitoring operation on the PDCCH monitoring resources based on the second configuration information (see at least 0142-0147 and 0101-0106, UE may monitor PDCCH according to configured parameters),
wherein the second configuration information includes information on a PDCCH mapping structure which is commonly applied to the PDCCH monitoring resources (see at least 0142, configured parameters include set of RBs and CCE-to-REG mapping), and a first PDCCH monitoring resource and a second PDCCH monitoring resource among the PDCCH monitoring resources are allocated to different frequency locations within the bandwidth part (see at least 0131, fig. 14, control resources may occupy different locations in time and frequency domain; also see 0101, control resource PRBs may or may not be frequency contiguous).
For claim 22, Nogami teaches claim 21, Nogami teaches: wherein the information on the PDCCH mapping structure includes control channel element (CCE)-to-resource element group (REG) mapping information, REG bundling information, interleaving pattern information, and precoder granularity information (see at least 0142, 0147, configured parameters for PDCCH resource set may comprise CCE-to-REG mapping parameter, REG bundle size parameter, interleaving or non-interleaving mapping type parameter, and precoder granularity parameter).
For claim 23, Nogami teaches claim 22, Nogami teaches: wherein a PDCCH candidate which is to be transmitted through one of the PDCCH monitoring resources is determined based on the CCE-to-REG mapping information and the interleaving pattern information (see at least 0142, 0147, configured parameters for PDCCH resource set may comprise CCE-to-REG mapping parameter and interleaving or non-interleaving mapping type parameter which may determine REG bundle size).
For claim 24, Nogami teaches claim 21, Nogami teaches: wherein the first PDCCH monitoring resource and the second PDCCH monitoring resource are associated with a same control resource set (CORESET) (see at least 0131, fig. 14, control resources of a resource set may occupy different locations in time and frequency domain).
For claim 28, Nogami teaches claim 21, Nogami teaches: further comprising receiving, from the base station, information regarding locations of subbands, each subband being a set of resource blocks (RBs) of the bandwidth part (see at least 0131, 0142, fig. 14, configured parameters include set of RBs), wherein the first PDCCH monitoring resource belongs to a first subband among the subbands, the second PDCCH monitoring resource belongs to a second subband among the subbands, and the first subband and the second subband are not overlapped with each other (see at least 0131, fig. 14, PDCCH resources may occupy different locations in time and frequency domain, not shown as overlapping).
For claim 29, Nogami teaches claim 28, Nogami teaches: wherein a starting RB of the first PDCCH monitoring resource is determined based on an offset from a starting RB of the first subband (see at least 0143, configured parameters include PDCCH monitoring offset CORESET-monitor-offset-DCI indicating a starting slot (comprising time/frequency domain RB) within a monitoring periodicity).
For claim 32, Nogami teaches: An operation method of a base station in a communication system (see at least 0045, fig. 1-3, UE and base station may comprise processor/memory), the operation method comprising:
transmitting first configuration information of a bandwidth part (see at least 0100, UE may be configured with UL and DL bandwidth parts via higher layer signaling);
transmitting second configuration information on physical downlink control channel (PDCCH) monitoring resources for the bandwidth part (see at least 0102-0106, 0142-0147, UE may be configured with control resource set parameters for PDCCH monitoring (0102, control resource set may be on BWP) e.g. 0143, 0131-0132 and fig. 14, PDCCH monitoring symbol pattern in control resource across time/frequency domain); and
transmitting a PDCCH on the PDCCH monitoring resources based on the second configuration information (see at least 0142-0147 and 0101-0106, UE may monitor PDCCH according to configured parameters),
wherein the second configuration information includes information on a PDCCH mapping structure which is commonly applied to the PDCCH monitoring resources (see at least 0142, configured parameters include set of RBs and CCE-to-REG mapping), and a first PDCCH monitoring resource and a second PDCCH monitoring resource among the PDCCH monitoring resources are allocated to different frequency locations within the bandwidth part (see at least 0131, fig. 14, control resources are shown occupying different locations in time and frequency domain; also see 0101, control resource PRBs may or may not be frequency contiguous).
Claim 33 recites a method substantially similar to the method of claim 22 and is rejected under similar reasoning.
Claim 34 recites a method substantially similar to the method of claim 23 and is rejected under similar reasoning.
Claim 35 recites a method substantially similar to the method of claim 24 and is rejected under similar reasoning.
Claim 38 recites a method substantially similar to the method of claim 28 and is rejected under similar reasoning.
Claim 39 recites a method substantially similar to the method of claim 29 and is rejected under similar reasoning.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 25, 36 rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al. (US 2020/0374967) in view of Chandrasekhar et al. (US 2019/0069285).
For claim 25, Nogami teaches claim 24, but not explicitly: wherein the same CORESET has a CORESET ID other than zero.  Chandrasekhar from an analogous art teaches (see at least 0134, UE may be configured with CORESET with ID=1).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Chandrasekhar to the system of claim 21, so the CORESET has an ID besides 0 e.g. 1, as suggested by Chandrasekhar.  The motivation would have been to enhance PDCCH configuration by implementing a variety of CORESET IDs (Chandrasekhar 0134, 0126).
Claim 36 recites a method substantially similar to the method of claim 25 and is rejected under similar reasoning.

Claim 26 rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al. (US 2020/0374967) in view of Sun et al. (US 2018/0227777).
For claim 26, Nogami teaches claim 21, Nogami teaches: wherein the first PDCCH monitoring resource and the second PDCCH monitoring resource are associated with different CORESETs (see at least 0102, 0142, UE may monitor for PDCCH in one or more control resource sets) but not explicitly: …and the different CORESETs are included in a same CORESET group.  Sun from an analogous art teaches (see at least Abstract, 0051-0053, fig. 3-6, multiple CORESETs may be implemented in a CORESET group).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Sun to the system of claim 21, so different PDCCH monitoring resources are in different CORESETs within a same group, as suggested by Sun.  The motivation would have been to enhance PDCCH configuration by implementing CORESET groups for search space flexibility (Sun Abstract, 0051-0057).

Claim 27, 37 rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al. (US 2020/0374967) in view of Taherzadeh Boroujeni et al. (US 2020/0351896).
For claim 27, Nogami teaches claim 21, Nogami teaches: wherein same transmission configuration information (TCI) state information is applied to the first PDCCH monitoring resource and the second PDCCH monitoring resource (see at least 0102, 0142, UE may monitor for PDCCH in one or more control resource sets) but not explicitly: …and that a demodulation-reference signal (DM-RS) in the first PDCCH monitoring resource and a DM-RS in the second PDCCH monitoring resource are quasi-co-located to each other is assumed.  Taherzadeh from an analogous art teaches (see at least 0097, DMRS associated with different PDCCH resources may be assumed to be QCLed with respect to delay spread, Doppler shift, etc.).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Taherzadeh to the system of claim 21, so DMRS associated in the monitoring resources e.g. first and second PDCCH resources are QCLed, as suggested by Taherzadeh.  The motivation would have been to enhance DMRS signaling by quasi collocating multiple signals for efficient reception (Taherzadeh 0097).
Claim 37 recites a method substantially similar to the method of claim 27 and is rejected under similar reasoning.

Claim 30, 40 rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al. (US 2020/0374967) in view of Kim et al. (US 2021/0045121).
For claim 30, Nogami teaches claim 28, but not explicitly: wherein the second configuration information further includes a bitmap, and each bit of the bitmap indicates whether or not a PDCCH monitoring resource among the PDCCH monitoring resources is allocated to each corresponding subband among the subbands.  Kim from an analogous art teaches (see at least 0054, BS may indicate frequency resources of the CORESET to the UE using a bitmap).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Kim to the system of claim 28, so configured parameters include a bitmap indicating frequencies (subbands) allocated to CORESET (PDCCH monitoring resources), as suggested by Kim.  The motivation would have been to enhance PDCCH configuration by indicating allocated frequencies for CORESET transmissions (Kim 0054).
Claim 40 recites a method substantially similar to the method of claim 30 and is rejected under similar reasoning.

Claim 31 rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al. (US 2020/0374967) in view of Papasakellariou (US 2017/0367046).
For claim 31, Nogami teaches claim 28, but not explicitly: wherein the PDCCH monitoring operation is performed in the first PDCCH monitoring resource when the first subband is determined to be an available subband based on a downlink control information (DCI) format received from the base station.  Papasakellariou from an analogous art teaches (see at least 0280, DCI format may indicate a subset of subbands which may be used for PDCCH).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Papasakellariou to the system of claim 28, so configured parameters include DCI format indicating to the UE which subbands are used (available) for PDCCH, as suggested by Papasakellariou.  The motivation would have been to enhance PDCCH configuration by indicating the subset of subbands for PDCCH transmissions (Papasakellariou 0280).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ji et al. (US 2020/0245332) discloses PDCCH resource configuration method, PDCCH resource determining method, network device and user equipment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467